The court submitted issues both as to the damages to the crops for three years preceding the beginning of the action, and as to permanent damages,i. e., damages to the corpus. The recovery of these last will, of course, be a bar to future action for injury to the crops. The defendant excepted to the submission of an issue as to the past damages. The identical point was presented and decided in this same case on a former appeal (118 N.C. 996), where it is said (p. 1009), "And either party . . . may demand that both present and prospective damage may be assessed." This might be done by a single issue covering both, or by two separate issues, as in this case.
The defendant further excepted that the court did not sustain the plea of the statute of limitations. The court below properly admitted proof of damages to crops for three years prior to action brought, and the action as to permanent damages could only have been defeated by showing twenty years continuous occupation, with acquiescence. Parker v. R. R., 119 N.C. 677. *Page 53 
Since Laws 1895, ch. 224, in all actions brought in cases of this kind, only permanent damages, i. e., damages once for all, can be recovered, and such actions are barred by the lapse of five years; but that statute cannot apply to an action like the present, which was brought before the ratification of the statute (Nichols v. R. R., 120 N.C. 495;Harrell v. R. R., 122 N.C. 822), or in a reasonable time     (37) thereafter. Culbreth v. Downing, 121 N.C. 205.
NO ERROR.
Cited: Campbell v. R. R., 159 N.C. 587.